Citation Nr: 1633360	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter was reopened and remanded by the Board in January 2015.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record. 

In October 2015, the Veteran submitted a VA Form 21-22 appointing the Colorado Division of Veterans Affairs as his representative.  This change in representation was received within ninety days of the September 2015 letter notifying the Veteran that his claim had been returned to the Board.  38 C.F.R. § 20.1304(a).  The Veteran subsequently submitted another VA Form 21-22 seeking to make The American Legion his representative in June 2016.  This second VA Form 21-22 was received more than ninety days after the September 2015 notification letter.  However, as the Veteran's address of record reflects that he no longer resides in Colorado, good cause for the change has been shown, and the Board accepts the request for change in representation.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2015 VA examination report found that it is less likely than not that the Veteran's current hearing loss was caused by or a result of an event in military service.  The examiner noted that enlistment and discharge testing showed normal hearing bilaterally, with no standard threshold shifts seen, which the examiner found indicated no objective evidence of noise injury.  Unfortunately, the examiner did not consider the Veteran's February 2010 statement that after witnessing the detonation of many explosives while he was on a truck he was unable to hear for three days.  The Veteran is competent to report his experience of having had difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The examiner also failed to discuss the July 1988 notation in the Veteran's service treatment records (STRs) that the Veteran complained of right ear pain for three days.  Additionally, the examiner indicated that no standard threshold shifts were seen, in spite of the existence of a threshold shift of 10 decibels in the right eat at 4000 Hertz and in the left ear at 500 Hertz, as well as a 5 decibels threshold shift in the left ear at 2000 Hertz.  Upon remand, a supplemental opinion should be obtained that addresses these threshold shifts, the Veteran's report of difficulty hearing for three days, and the July 1988 notation of right ear pain for three days.  

The Veteran testified in his hearing that he reported his hearing loss in 2005 or 2006 at the VA medical center in Cold Springs, South Dakota.  The Board believes that the Veteran likely misspoke and intended to refer to the VA facility in Hot Springs, South Dakota.  Although the record does contain some records from this facility from 2005 or 2006, these records concentrate on psychiatric treatment and do not discuss hearing loss.  In the interest of obtaining a complete record, an attempt should be made to obtain all treatment records from the VA facility in Hot Springs, South Dakota.  Additionally, the claims folder should also be updated to include VA treatment records compiled since April 23, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In October 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for St. Anthony Hospital and a Dr. J. at Chattanooga Hospital.  These records are not associated with the claims file.  Upon remand, attempt to obtain these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the VA Black Hills Health Care System and all associated outpatient clinics, including the Hot Springs Campus, to specifically include all records from 2005 and 2006.  The Board is interested in non-psychiatric treatment records, specifically records relating to hearing loss.  Additionally, obtain records of the Veteran's treatment from the Fargo VA Health Care System and all associated outpatient clinics dated from April 23, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any appropriate authorization, attempt to obtain records of treatment of the Veteran from St. Anthony Hospital and from Dr. J. at Chattanooga Hospital.  These treatment providers are the subject of an October 2011 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing the above development, forward the claims file to the March 2015 VA examiner or another appropriate VA clinician.  The clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or otherwise related to service.  The clinician is to specifically discuss the threshold shift of 10 decibels in the right eat at 4000 Hertz and in the left ear at 500 Hertz, as well as a 5 decibels threshold shift in the left ear at 2000 Hertz, and the July 1988 notation in the Veteran's service treatment records (STRs) that the Veteran complained of right ear pain for three days.  The clinician is also advised that the Veteran asserted in a January 2010 statement that he was unable to hear for three days after being close to the detonation of explosives.

Any opinion offered must be supported by a complete rationale.

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




